



KEY MANAGER
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN




THIS KEY MANAGER RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is
made by and between FMC Corporation (the “Company”) and [Participant Name] (the
“Participant”).
WHEREAS, the Company maintains the FMC Corporation Incentive Compensation and
Stock (the “Plan”); and
WHEREAS, Section 13 of the Plan authorizes the grant of Awards payable in, and
valued with reference to, Common Stock; and
WHEREAS, as an inducement to remain in the service with the Company or its
Affiliates and as an incentive for increased efforts during such service, the
Compensation and Organization Committee of the Company’s Board of Directors has
approved this grant of restricted stock units to the Participant on the terms
described below, effective [Grant Date] (the “Grant Date”).
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:
1.Grant of Restricted Stock Units.
(a)    Pursuant to the Plan and as of the Grant Date, the Company hereby awards
to the Participant [Number of Shares Granted] restricted stock units on the
terms and conditions set forth herein (the “Units”). The terms of the Plan, as
it may be amended and continued, are incorporated herein by this reference and
made a part of this Agreement and will control the rights and obligations of the
Company and the Participant under this Agreement. Capitalized terms not
otherwise defined herein will have the same meanings as in the Plan. To the
extent there is a conflict between the Plan and this Agreement, the Plan will
prevail.
(b)    Each Unit, once vested, represents an unfunded, unsecured right of the
Participant to receive one share of Common Stock (each a “Share”) at a specified
time. The Units will become vested, and Shares will be issued in respect of
vested Units, as set forth in this Agreement.
2.    Vesting.
(a)    Subject to the Participant’s continued employment by the Company or any
of its Affiliates through the applicable date or event, 100% of the Units shall
become vested on:


Key Manager Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------





(i)    the fourth anniversary of the date of grant (the “Specified Date”); or
(ii)    if sooner, upon:
(A)    the date of the Participant’s death;
(B)    the date of the Participant’s Disability; or
(C)    the cessation of the Participant’s employment with the Company and its
Affiliates within two years following a Change in Control due to either a
termination by the Company or an Affiliate without Cause or a resignation by the
Participant with Good Reason (as defined in Section 18).
(b)    In addition, if prior to the date the Units otherwise vest the
Participant’s employment is terminated by the Company without Cause other than
within two years following a Change in Control, a pro-rata portion of the Units
(based on the number of days the Participant was employed by the Company or any
of its Affiliates from and after the Grant Date and prior to the Specified Date,
relative to the total number of days in the period beginning on the Grant Date
and ending on the Specified Date) shall become vested on the effective date of
such termination of employment.
(c)    Upon a cessation of the Participant’s employment with the Company or any
of its Affiliates, any Unit that has not become vested on or prior to the
effective date of such cessation will then be forfeited immediately and
automatically and the Participant will have no further rights with respect
thereto.
(d)    The application of Sections 2(a)(ii)(C) and 2(b) is in each case
conditioned on (i) the Participant’s execution and delivery to the Company of a
general release of claims against the Company and its Affiliates in a form
prescribed by the Company, and (ii) such release becoming irrevocable within 60
days following the cessation of the Participant’s employment or such shorter
period specified by the Company. For avoidance of doubt, if this release
requirement is not timely satisfied, the Units will be forfeited as of the
effective date of the cessation of the Participant’s employment and the
Participant will have no further rights with respect thereto.
3.    Timing of Issuance. As soon as practicable (and in any case within 2½
months) following the date Units become vested hereunder, and subject to the
satisfaction of applicable tax withholding requirements, Shares will be issued
in respect of those vested Units. However, if the Units vest as a result of the
application of Section 2(a)(ii)(C) or 2(b) and the period for the required
release to become irrevocable under Section 2(d)(ii) spans two calendar years,
Shares will not be issued prior to the start of that second calendar year.
Fractional Shares will be rounded up to the next whole Share.


-2-
Key Manager Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------





4.    Non-Transferability. Neither the Units nor any right with respect thereto
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company.
5.    Stockholder Rights.
(a)    The Participant will not have any stockholder rights or privileges,
including voting or dividend rights, with respect to the Shares subject to Units
until such Shares are actually issued and registered in the Participant’s name
in the Company’s books and records.
(b)    The foregoing notwithstanding, if the Company declares and pays a cash
dividend or distribution with respect to its Common Stock while Units are
outstanding hereunder, the Company will make a special cash payment to the
Participant equal to the amount of the dividend or distribution that would have
been payable to the Participant had he or she been the record holder of a number
of Shares equal to the number of Units outstanding hereunder (whether or not
vested) on the record date of such dividend or distribution. Such special cash
payment will be paid at the same time as the related dividend or distribution
and will be subject to withholding for applicable taxes.
6.    No Limitation on Rights of the Company. The granting of Units will not in
any way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.
7.    Clawback Policy. To the extent the Participant is a current or former
executive officer of the Company, the Units, any Common Stock or other
securities or property issued in respect of the Units, and the rights of the
Participant hereunder, are subject to any policy (whether currently in existence
or later adopted) established by the Company providing for clawback or recovery
of amounts paid or credited to current or former executive officers of the
Company. The Compensation Committee of the Company’s Board of Directors will
make any determination for clawback or recovery under any such policy in its
sole discretion and in accordance with any applicable law or regulation, and the
Participant agrees to be bound by any such determination.
8.    Employment. Nothing in this Agreement or in the Plan will confer on the
Participant any right to continue in service for any period of specific duration
or interfere with or otherwise restrict in any way the rights of the Company (or
Affiliate employing or retaining the Participant) to terminate the Participant’s
employment at any time for any reason, with or without cause.
9.    Tax Treatment and Withholding.
(a)    The Participant has had the opportunity to review with his or her own tax
advisors the federal, state and local tax consequences of the transactions
contemplated by this


-3-
Key Manager Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------





Agreement. The Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.
(b)    It is a condition to the Company’s obligation to issue Shares hereunder
that the Participant pay to the Company such amount as may be required to
satisfy all tax withholding obligations arising in connection with this Award
(or otherwise make arrangements acceptable to the Company for the satisfaction
of such tax withholding obligations). If the required withholding amount
required is not timely paid or satisfied, the Participant’s right to receive
such Shares will be permanently forfeited. The Company, in its discretion, may
withhold Shares otherwise issuable hereunder in satisfaction of the minimum
amount required to be withheld in connection with this Award (based on the Fair
Market Value of such Shares on the date of such withholding).
10.    Notices.
(a)    Any notice required to be given or delivered to the Company under the
terms of this Agreement will be addressed to it in care of its Secretary, FMC
Corporation, 1735 Market Street, Philadelphia, PA 19103, and any notice to the
Participant (or other person entitled to receive the Units) will be addressed to
such person at the Participant’s address now on file with the Company, or to
such other address as either may designate to the other in writing. Except as
otherwise provided below in Section 9(b), any notice will be deemed to be duly
given when enclosed in a properly sealed envelope addressed as stated above and
deposited, postage paid, in a post office or branch post office regularly
maintained by the United States government.
(b)    The Participant hereby authorizes the Company to deliver electronically
any prospectuses or other documentation related to this Award, the Plan and any
other compensation or benefit plan or arrangement in effect from time to time
(including, without limitation, reports, proxy statements or other documents
that are required to be delivered to participants in such plans or arrangements
pursuant to federal or state laws, rules or regulations). For this purpose,
electronic delivery will include, without limitation, delivery by means of
e-mail or e-mail notification that such documentation is available on the
Company’s Intranet site. Upon written request, the Company will provide to the
Participant a paper copy of any document also delivered to the Participant
electronically. The authorization described in this paragraph may be revoked by
the Participant at any time by written notice to the Company.
11.    Beneficiaries. In the event of the death of the Participant, the issuance
of Shares under Section 3 shall be made in accordance with the Participant’s
written beneficiary designation on file with the Company or its representative
and/or agent (if such a designation has been duly filed with the Company or its
representative and/or agent, in the form prescribed by the Company and in
accordance with the notice provisions of Section 10(a)). In the absence of any
such beneficiary designation, the delivery of Shares under Section 3 will be
made to the person or persons to whom the Participant’s rights shall pass by
will or by the applicable laws of intestacy.


-4-
Key Manager Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------





12.    Administration. By entering into this Agreement, the Participant agrees
and acknowledges that (a) the Company has provided or made available to the
Participant a copy of the Plan, (b) he or she has read the Plan, (c) all Units
are subject to the Plan, (d) in the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern, and (e) pursuant to the Plan, the
Committee is authorized to interpret the Plan and to adopt rules and regulations
not inconsistent with the Plan as it deems appropriate. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to questions arising under the
Plan or this Agreement.
13.    Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof. This Agreement may only be amended by a writing signed by
each of the parties hereto.
14.    Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without regard
to the principles of conflicts-of-laws.
15.    Privacy. By signing this Agreement, the Participant hereby acknowledges
and agrees to the Company’s transfer of certain personal data of such
Participant to the Company for purposes of implementing, performing or
administering the Plan or any related benefit. Participant expressly gives his
consent to the Company to process such personal data.
16.    Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
17.    Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, but all of which together will constitute but one and the same
instrument.
18.    Good Reason. For purposes of this Agreement, “Good Reason” will have the
meaning defined in the Participant’s Individual Agreement, if any. If no
Individual Agreement exists, “Good Reason” will mean the occurrence of any one
or more of the following:
(a)    The assignment to the Participant of duties materially inconsistent with
his or her authorities, duties, responsibilities or position, or a material
adverse change in the Participant’s authorities, duties, responsibilities,
position or reporting requirements;
(b)    The Company’s relocation of the Participant’s principal worksite by more
than (50) miles, excepting travel substantially consistent with the
Participant’s business obligations; or
(c)    A material reduction in the Participant’s base salary.


-5-
Key Manager Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------





provided that any such event will constitute Good Reason only if the Participant
notifies the Company in writing of such event within 90 days following the
initial occurrence thereof, the Company fails to cure such event within 30 days
after receipt from the Participant of written notice thereof, and the
Participant resigns his or her employment within 180 days following the initial
occurrence of such event.


[Signature Page Follows.]


-6-
Key Manager Restricted Stock Unit Award Agreement

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated.
FMC CORPORATION
 
By:
/S/    Pierre R. Brondeau
 
Title:
Chairman, President and Chief Executive Officer
 
Date:
[Grant Date]
 
PARTICIPANT
 
 
 
 
Signature:
[Signed Electronically]
 
Date:
[Acceptance Date]
 





-7-
Key Manager Restricted Stock Unit Award Agreement